Citation Nr: 1205259	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-37 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder, including patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant had active service from March 1983 to September 1986 with subsequent periods of active duty for training (ADT) and inactive duty training (IDT) in the reserves.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the RO in Roanoke, Virginia.

The appellant presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, at the VA Central Office in February 2010.  A transcript of the hearing is associated with the claims file.

In May 2010, the Board reopened service connection for right knee patellofemoral syndrome and then remanded the claim for additional evidentiary development.  In January 2011, the Board again remanded the claim for additional evidentiary development.  The claim has since been returned to the Board for further appellate action.

The Board notes that, in addition to remanding the claim considered here on appeal, in January 2011, the Board also issued a decision that denied service connection for disorders of the right foot and low back, which were also on appeal at that time.  The Board's decision with respect to those claims is final.  See 38 C.F.R. § 20.1100 (2011).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The appellant did not engage in combat with the enemy.  

3.  The appellant did not sustain an injury or disease affecting her right knee during her period of active duty.  

4.  Symptoms of a right knee disorder were not chronic during active duty.

5.  Symptoms of a right knee disorder have not been continuous since separation from active duty.

6.  No current right knee disorder is related to active duty.

7.  The appellant sustained a right knee injury during a period of ADT.

8.  The appellant did not become disabled due to an injury or disease incurred in the line of duty during a period of ADT, or due to an injury incurred in the line of duty during a period of IDT.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 1153, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In an August 2006 letter, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate service connection for a right knee disorder, as well as what information and evidence must be submitted by the appellant, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the appellant's service treatment records, post-active duty reserve clinical records, VA treatment records, and the appellant's written assertions and personal hearing testimony.

In addition, the appellant was afforded VA examinations as to diagnosis and nexus.  Specifically, the claim was remanded in January 2011 to address the appellant's contentions that her prior examination was inadequate.  The Board finds that the resulting examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the appellant, and a thorough examination of the appellant.  Moreover, the examination included a nexus opinion addressing whether the right knee disorder was incurred in or aggravated by active service, including her injury during ADT.  The examiner's rationale was consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Service Connection - Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of l0 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 


Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Here, the appellant did not serve during a period of war.  Moreover, the evidence does not suggest, and the appellant does not contend that she engaged in combat with the enemy, or that her claimed right knee disability is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2011).

Analysis of Service Connection for a Right Knee Disorder

The Board will first address service connection in regard to the appellant's period of active duty from March 1983 to September 1986.  The appellant has made alternate assertions regarding actual onset of her knee problems.  The appellant reported to a VA examiner in April 2002 that her symptoms began shortly after boot camp in 1983.  According to the appellant, she developed bilateral knee pain and was seen because her knees kept swelling and appeared to be somewhat unstable.  Whenever she stopped or walked down stairs, she would feel a slight slippage of the femur on the tibia or perhaps movement of the patella laterally.  

The Board finds that the weight of the evidence demonstrates that there was no right knee injury or disease during active duty and symptoms of a right knee disorder were not chronic during active duty.  Service treatment records reveal no treatment or complaints regarding the right knee during the appellant's active duty, and clinical findings for the lower extremities were normal when examined for separation from active duty in August 1988.  This examination constitutes affirmative evidence that the appellant's right knee was clinically normal at the end of her period of active duty.  

While the appellant now asserts that her symptoms began shortly after boot camp, this is inconsistent with assertions she made contemporaneous with service.  Notably, at the time of her examination for reserve service in November 1988, just two months after separation from active duty, she completed a report of medical history on which she noted that her health was good and she had no history of a trick or locked knee.  Examination at that time revealed normal clinical findings for the lower extremities - consistent with her report.  An examination was also performed in February 1988, a few months before separation from active duty.  At that time, clinical findings for the lower extremities were also normal, and the appellant reported no history of a trick or locked knee.  Moreover, the appellant completed annual certificates of physical condition in November 1989, August 1991, November 1991, January 1993, May 1995, August 1996, November 1996, October 1997, and November 1999, in which she indicated that she had no physical defects which she believed might restrict her performance.  

The Board finds that the contemporaneousness of the statements of medical history at discharge, as well as the other statements of condition, is significant.  Those reports are less likely to be distorted by distant memory than her current assertions.  Furthermore, because the appellant was then seeking only medical treatment, it seems likely that she would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  

The fact that the pre-printed form specified a trick or locked knee does not diminish the reliability of this report regarding other symptoms, such as knee pain, as it was clear that knee symptomatology was being elicited, and a section was provided on the form for general comment.  The appellant provided general comment in this section and indicated only that her health was good.

In contrast, when the appellant more recently presented her account, she was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any claimant has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore her assertion as to any matter upon which she is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the appellant is competent to relate events of active duty as she remembers them.  Thus, her competency is not at issue with regard to recounting the events of service and the onset of right knee symptoms.  Rather, it is the credibility of her recent account the Board finds is lacking.  Simply put, the report of medical history at separation from active duty is more convincing than the appellant's later report made in support of a claim for monetary benefits.  This is further bolstered by the fact that the report at separation from active duty is in fact consistent with the normal clinical findings at the time, whereas here current assertions are in conflict with those findings.  

The Board also finds that the weight of the evidence demonstrates that symptoms of a right knee disorder were not continuous after active duty, and arthritis was not manifest within a year of separation from active duty.  Following separation from active duty in 1988, the first evidence of right knee symptoms comes from a November 1993 letter from a private physician, G.R.P., who noted that the appellant had patellofemoral pain syndrome which results in some pain about her patella, and that this was due to mild malalignment of the lower extremities that is likely to be aggravated by running activities and climbing up and down stairs.  G.R.P. noted that running may exacerbate her symptoms.  An October 1993 clinical note indicates that the appellant had started wearing knee braces for pain in the knee.  
X-rays of the knees in April 2002 were normal.  This further substantiates the Board's findings that arthritis was not manifest within a year of separation from active duty.  

The Board also finds that the weight of the evidence demonstrates that no current right knee disorder is related to active duty.  While the appellant has reported her assertions regarding onset of symptoms shortly after basic training, and these assertions have been noted by clinicians in evaluating her, as discussed above, this is a factual premise which the Board has found to be false.  Accordingly, any opinion based on reported onset of symptoms during active duty carries no probative weight.  

The appellant alternatively asserts that she injured her right knee in April 2005 during a period of ADT.  The appellant testified that she was walking and it had rained the night before, so the ground was kind of slippery.  According to her account, she and another soldier slipped - lost their footing - and fell down a hill for what seemed like forever because it was nighttime.  Her account continues that they got tossed around and jostled and then she landed upside down with both legs wrapped around a tree, and experienced instant pain in the back, knee, and foot.  The appellant testified that she felt something snap in her knee and her knee began to swell.  She testified that she was not treated or given a splint.  Instead, the others just helped her back to camp.  

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  See also 38 C.F.R. § 3.1(d).

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See also 38 C.F.R. § 3.6(a).

The definitional statute 38 U.S.C. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training (as well as those who have served on inactive duty for training).  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In this case, because the period identified by the appellant was ADT, and because service connection is not in effect for any disability, in order to establish basic eligibility for veterans benefits, the appellant must first establish that she was disabled from a disease or injury incurred or aggravated in the line of duty during that period of ADT.  See Paulson, 7 Vet. App. at 470.

Moreover, the only veterans (as defined by 38 U.S.C. § 101(2)) who are entitled to the benefits of the presumptions of 38 C.F.R. §§ 3.307, 3.309, are those who either (1) served on active duty; (2) were disabled or died from a disease or injury incurred in or aggravated in line of duty during active duty for training; or (3) were disabled or died from an injury incurred in or aggravated in line of duty during inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  This pertains to the presumption of service connection for arthritis.

Also pertinent to this case, the presumption of soundness and the presumption of aggravation do not apply to the predicate determination of "veteran" status, as those presumptions are only applicable to veterans.  c.f. Stone v. Shinseki, 2011 WL 338743 (Vet. App. February 2011) citing Smith v. Shinseki, 24 Vet. App. 40, 48 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

Although an active duty for training claimant is not required to show that her active duty for training proximately caused the worsening of her preexisting disability, the definition of aggravation set forth in 38 U.S.C.A. § 1153 and incorporated by section 101(24)(B) does require that an active duty for training claimant establish that there is a causal relationship between any worsening of the claimant's preexisting condition and her active duty for training.  See Smith, supra.  The causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  A claimant seeking benefits based on aggravation of an injury or disease during active duty for training has the burden of showing both elements.  See 38 U.S.C. § 5107(a).  Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

The Board finds that the weight of the evidence demonstrates that the appellant did not become disabled due to a right knee injury or disease incurred in the line of duty during a period of ADT.  Regarding the claimed injury in April 2005, an April 2005 clinical note reveals that the appellant was treated for right anterior knee pain for three days after stepping in a hole.  The medial facet of the patella was tender to palpation.  Tests for ligament damage were negative.  The diagnosis was patello-femoral syndrome.  A duty status examination in January 2006 also notes the incident.  

In an October 2006 VA examination report, the appellant reported constant pain in the right knee since 2005.  Examination of the knee was essentially normal with the exception of some crepitus.  Otherwise, range of motion was normal with no additional limitation due to pain, weakness, fatigue, or incoordination.  Tests for stability were normal.  X-rays were also normal.  The diagnosis was patellofemoral syndrome.  

In December 2006, a private examination was conducted for complaint of right knee pain since May 2006, claimed to be a service-related injury.  The examiner noted the appellant's account of having fallen down a hill and injuring her back, knee and foot all at once.  The resulting diagnosis was patellofemoral syndrome with possible medial meniscus lesion.  The examiner noted that, to a reasonable degree of medical probability, per the patient's history, the injuries are almost a certainty related to the injury that the patient described on May 5, 2005 while training. 

The appellant was afforded a VA examination in June 2010.  The examiner opined that it is less likely than not that the appellant's knee disorder could be related to her reported injury during ADT.  

The appellant was afforded another VA examination in June 2011.  The examiner provided an opinion in August 2011 after reviewing the claims file.  His opinion was that the appellant's knee symptoms, particularly in the right knee, relate to the continuum of disorders encompassing the patellofemoral articulation variously known as anterior knee syndrome, patellofemoral pain syndrome, chondromalacia of patella, arthralgia, and chondrosis, including patellofemoral instability.  According to the examiner, these conditions can be progressive without any significant injuries during the course of the condition.  It was the examiner's opinion that the injury in 2005, while a true injury to the appellant's body, resulted only in a minor sprain or contusion and not any permanent disability or aggravation or permanent aggravation or deterioration of a patellofemoral symptom or disease complex.  Therefore, the diagnosis of patellofemoral pain syndrome, also known as chondromalacia of patella, was not likely permanently worsened in severity by the April 2005 incident during which the appellant stepped in a hole and experienced knee pain.

In evaluating the opinion evidence, the Board notes that the appellant's testimony, and her report to the December 2006 private examiner, of falling down a hill, resulting in multiple injuries, presents a far more harrowing account of the injury than what she reported soon after the event, i.e., that she stepped in a hole and injured only her knee.  Again, the Board accords greater credibility to the account provided to clinicians soon after the event than her account as provided to VA and her private physician in the context of the current claim for compensation.  The December 2006 examiner's opinion is at best based on an exaggerated account of the injury.  

The Board is not bound to accept medical opinions that are based on history supplied by a veteran, where that history is based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  The Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  As such, the Board finds the December 2006 nexus opinion to be less probative than the August 2011 nexus opinion.  

The Board also finds that the August 2011 opinion is better explained in terms of the nature of the disorder and the inter-relationship of diagnoses.  The Board accepts the August 2011 opinion as having the greatest weight, and thus concludes that the appellant's right knee disorder was not incurred or aggravated during a period of ADT.  Therefore, the Board concludes that the appellant did not become disabled due to an injury or disease incurred in the line of duty during a period of ADT.  

The Board also points out that, although the appellant was treated in October and November of 1993 for right knee complaints, her private physician related these complaints and the diagnosis of patellofemoral pain syndrome to mild malalignment of the lower extremities.  He did not relate the complaints or the onset of petellofemoral pain syndrome to an injury or disease incurred in the line of duty.  

The Board reiterates that the presumptions of soundness and aggravation do not apply in determining whether veteran status is shown.  Here, the evidence does not demonstrate that a right knee disorder had onset during a period of ADT.  While the evidence shows that an injury on ADT may have exacerbated her symptoms, the evidence does not establish a true worsening in severity of the underlying disorder, and that such worsening was beyond the natural progress of the disorder.  As such, veteran status, and thus basic eligibility for VA compensation, is not established for the period of ADT at issue, and service connection for a right knee disorder is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for right knee disorder, including patellofemoral syndrome is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


